UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2015 Commission File No.1-33762 inContact, Inc. (Exact name of registrant as specified in its charter) Delaware 87-0528557 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7730 S. Union Park Avenue, Suite 500, Salt Lake City, UT 84047 (Address of principal executive offices and Zip Code) (801) 320-3200 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): ¨Large accelerated filer xAccelerated filer ¨Non-accelerated filer ¨Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class OutstandingasofOctober 26, 2015 CommonStock,$0.0001parvalue 61,680,667 shares TABLE OF CONTENTS ITEM NUMBER AND CAPTION PART I – FINANCIAL INFORMATION Page Item1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2015 and December 31, 2014 (unaudited) 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three and Nine Months Ended September30,2015 and 2014 (unaudited) 4 Condensed Consolidated Statement of Stockholders’ Equity for the Nine Months Ended September 30, 2015 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2015 and 2014 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosures About Market Risk 29 Item4. Controls and Procedures 29 PART II – OTHER INFORMATION Item1. Legal Proceedings 31 Item1A. Risk Factors 31 Item2. Unregistered Sale of Equity Securities and Use of Proceeds 31 Item6. Exhibits 32 Signatures 33 2 INCONTACT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS—(Unaudited) (in thousands, except per share data) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash 81 81 Investments - Accounts and other receivables, net of allowance for uncollectible accounts of $1,957 and $1,816, respectively Other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Trade accounts payable $ $ Accrued liabilities Accrued commissions Current portion of deferred revenue Current portion of debt and capital lease obligations - Total current liabilities Long-term debt and capital lease obligations Deferred rent 5 28 Deferred tax liability Deferred revenue Total liabilities Commitments and contingencies Stockholders' equity: Common stock, $0.0001 par value; 100,000 shares authorized; 61,676 and 61,000 shares issued and outstanding as of September 30, 2015 and December 31, 2014, respectively 6 6 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) - Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to Condensed Consolidated Financial Statements. 3 INCONTACT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS and COMPREHENSIVE LOSS (Unaudited) (in thousands, except per share data) Three Months Nine Months Ended September30, Ended September30, Net revenue: Software $ Network connectivity Total net revenue Costs of revenue: Software Network connectivity Total costs of revenue Gross profit Operating expenses: Selling and marketing Research and development General and administrative Total operating expenses Loss from operations ) Other income (expense): Interest expense ) Interest income - - Other income (expense) 1 1 1 ) Total other expense ) Loss before income taxes ) Income tax benefit (expense) Net loss $ ) $ ) $ ) $ ) Other comprehensive loss, net of taxes: Net change in unrealized losses in available- for-sale investments ) - ) - Comprehensive loss $ ) $ ) $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted See accompanying notes to Condensed Consolidated Financial Statements. 4 INCONTACT, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY—(Unaudited) (in thousands) Accumulated Additional Other Common Stock Paid-in Treasury Stock Accumulated Comprehensive Shares Amount Capital Shares Amount Deficit Loss Total Balance at December 31, 2014 $ 6 $ - $ - $ ) $ - $ Common stock received for settlement of taxes and forfeited restricted stock - - - ) ) - - ) Common stock issued for options exercised - 98 ) - Common stock issued under the employee stock purchase plan - 22 - Issuance of restricted stock awards 77 - - 1 12 ) - - Stock-based compensation - Equity component of convertible note issuance, net of issuance costs - Other comprehensive loss - ) ) Net loss - ) - ) Balance at September 30, 2015 $ 6 $ - $ - $ ) $ ) $ See accompanying notes to Condensed Consolidated Financial Statements. 5 INCONTACT, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation of property and equipment Amortization of software development costs Amortization of intangible assets Amortization of deferred debt issuance costs 24 Stock-based compensation Loss on disposal of property and equipment - Interest accretion of debt discount - Amortization of investment premium - Loss on disposal of developed software - Write-off of contingent liability - ) Deferred income taxes - ) Changes in operating assets and liabilities, net of business acquisitions: Accounts and other receivables, net ) ) Other current assets ) ) Other non-current assets 11 ) Trade accounts payable Accrued liabilities ) Accrued commissions ) Other long-term liabilities ) ) Deferred revenue Net cash provided by operating activities Cash flows from investing activities: Sales and maturities of investments - Purchases of investments ) - Capitalized software development costs ) ) Purchases of property and equipment ) ) Acquisition of a business, net of cash acquired - ) Payments made for deposits ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of options Proceeds from sale of stock under employee stock purchase plan Borrowings under term loan - Payment of debt financing fees - ) Principal payments under debt and capital lease obligations ) ) Purchase of treasury stock ) ) Payments under the revolving credit agreement ) Proceeds from issuance of convertible notes, net - Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Supplemental schedule of non-cash investing and financing activities: Payments due for property and equipment included in trade accounts payable $ $ Property and equipment financed through capital leases $ - $ Issuance of common stock for acquisition of a business $ - $ Consideration for acquisition of business included in accrued liabilities likely to bepaid in cash based on the final calculation of net closing current assets $ - $ See accompanying notes to Condensed Consolidated Financial Statements. 6 INCONTACT, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. ORGANIZATION AND BASIS OF PRESENTATION Organization inContact, Inc. (“inContact,” “we,” “us,” “our,” or the “Company”) is incorporated in the state of Delaware.We provide cloud contact center software solutions through our inContact® suite, an advanced contact handling and performance management software application. Our services also provide a variety of connectivity options for carrying inbound calls and linking agents to our inContact applications. We provide customers the ability to monitor agent effectiveness through our user survey tools and the ability to efficiently monitor their agent needs. We are also an aggregator and provider of network connectivity services. We contract with a number of third party providers for the right to resell the various telecommunication services and products they provide, and then offer all of these services to the customers. These services and products allow customers to buy only the network connectivity services they need, combine those services in a customized enhanced contact center package, receive one bill for those services, and call a single point of contact if a service problem or billing issue arises. Basis of Presentation These unaudited Condensed Consolidated Financial Statements of inContact and its subsidiaries have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) and the rules and regulations of the United States Securities and Exchange Commission (“SEC”). Such rules and regulations allow the omission of certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP, so long as the statements are not misleading. In the opinion of management, these financial statements and accompanying notes contain all adjustments (consisting of normal recurring adjustments) necessary to present fairly the financial position and results of operations for the periods presented herein. These Condensed Consolidated Financial Statements should be read in conjunction with the consolidated audited financial statements and notes thereto contained in the Annual Report on Form 10-K for the year ended December31, 2014, filed with the SEC on March 4, 2015. The results of operations for the three and nine months ended September 30, 2015 are not necessarily indicative of the results to be expected for the year ending December31, 2015. Our significant accounting policies are set forth in Note1 to the Consolidated Financial Statements in the 2014 Annual Report on Form10-K and changes, if any, are included below. Revenue Recognition Revenue is recognized when all of the following four criteria are met: (1)persuasive evidence of an arrangement exists, (2)the fee is fixed or determinable, (3)collection is reasonably assured, and (4)delivery has occurred or services have been rendered. Determining whether and when some of these criteria have been satisfied often involves assumptions and judgments that can have a significant impact on the timing and amount of revenue we report. Our revenue is reported and recognized based on the type of services provided to the customer as follows: SoftwareRevenue.Software revenue includes two main sources of revenue: (1) Software delivery and support of our inContact suite of cloud software solutions that are provided on a monthly subscription basis and associated professional services. Because our customers purchasing software and support services on a monthly recurring basis do not have the right to take possession of the software, we consider these arrangements to be service contracts and are not within the scope of Industry Topic 985, Software.We generally bill monthly recurring subscription charges in arrears and recognize these charges in the period in which they are earned. In addition to the monthly recurring revenue, revenue is also received on a non-recurring basis for professional services or on a recurring basis related to improving a customer’s contact center efficiency and effectiveness as it relates to utilization of the inContact suite of cloud software solutions. For subscription service contracts with multiple elements (hosted software, training, installation and long distance services), we follow the guidance provided in Accounting Standards Codification (“ASC”) 605-25, Revenue Recognition for Multiple Element Arrangements. In addition to the monthly recurring subscription revenue, we also derive revenue on a non-recurring basis for professional services included in implementing or improving a customer’s inContact suite of cloud software solutions experience. Because our professional services, such as training and implementation, are not considered to have standalone value, we defer revenue for upfront fees received for professional services in multiple element arrangements and recognize such fees as revenue over the estimated life of the customer. Fees for network connectivity services in multiple element arrangements within the inContact suite of cloud software solutions are based on usage and recognize as revenue in the same manner as fees for telecommunication services discussed in the “Network Connectivity Services Revenue” below. 7 (2) Perpetual product and services revenues are primarily derived from the sale of licenses to our workforce optimization suite of on-premise software products and services.For software license arrangements that do not require significant modification or customization of the underlying software, revenue is recognized when all revenue recognition criteria are met. Certain of our customers purchase a combination of software, service, hardware, post contract customer support (“PCS”) and hosting.For software and software related multiple element arrangements that fall within the scope ofthe software revenue guidance in Topic 985, Software, we allocate revenue to the delivered elements of the arrangement using the residual method, whereby revenue is allocated to the undelivered elements based on vendor-specific objective evidence of fair value (“VSOE”) of the undelivered elements with the remaining arrangement fee allocated to the delivered elements and is recognized as revenue assuming all other revenue recognition criteria are met.If we are unable to establish VSOE for the undelivered elements of the arrangement, including PCS, revenue recognition is deferred for the entire arrangement until all elements of the arrangement are delivered.PCS provided to our customers includes technical software support services and unspecified software upgrades to customers on a when-and-if available basis.PCS revenue is recognized ratably over the term of the maintenance period, which is typically 15 months.When PCS is included within a multiple element arrangement, we utilize the bell-shaped curve approach to establish VSOE for the PCS. Under the bell-shaped curve approach of establishing VSOE, we perform a VSOE compliance test on a quarterly basis to ensure that a substantial majority of our actual PCS renewals are within a sufficiently narrow range. Product revenue from customers who purchase our products for resale is generally recognized when such products are released (on a “sell-in” basis). We have historically experienced insignificant product returns from resellers, and our payment terms for these customers are similar to those granted to our end-users. If a reseller develops a pattern of payment delinquency, or seeks payment terms longer than generally accepted, we defer the revenue until the receipt of cash.Our arrangements with resellers are periodically reviewed as our business and products change. Through the quarter ended September 30, 2014, software revenue also includes the quarterly minimum purchase commitments from a related party reseller (Note 12). Network Connectivity Service Revenue.Network Connectivity Services revenue is derived from network connectivity, such as dedicated transport, switched long distance and data services. These services are provided over our network or through third party network connectivity providers. Our network is the backbone of our subscription software and allows us to provide the all-in-one inContact suite of cloud software solutions. Revenue for network connectivity usage is derived based on customer specific rate plans and the customer’s call usage and is recognized in the period the call is initiated. Customers are also billed monthly charges in arrears and revenue is recognized for such charges over the billing period. If the billing period spans more than one month, earned but unbilled revenues are recognized as revenue for incurred usage to date. Long-term Debt We record debt issuance costs as a direct deduction from the carrying amount of our long-term borrowings, as well as costs incurred for subsequent modification of debt, incurred in connection with our long-term borrowings and credit facilities. We amortize these costs as an adjustment to interest expense over the remaining contractual life of the associated long-term borrowing or credit facility using the effective interest method for term loans and convertible debt borrowings, and the straight-line method for revolving credit facilities. When unscheduled principal payments are made, we adjust the amortization of our deferred debt-related costs to reflect the expected remaining terms of the borrowing. Recently Issued Accounting Standards In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2014-09, “Revenue from Contracts with Customers.” The guidance in the ASU supersedes existing revenue recognition guidance and the core principle behind ASU 2014-09 is that an entity should recognize revenue to depict the transfer of promised goods and services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for delivering those goods and services. This model involves a five-step process that includes identifying the contract with the customer, identifying the performance obligations in the contract, determining the transaction price, allocating the transaction prices to the performance obligations in the contract and recognizing revenue when (or as) the entity satisfies the performance obligations. In July 2015, the FASB ratified a one year delay in the effective date of ASU 2014-09, which makes the effective date for the Company the first quarter of fiscal 2018. The ASU allows two methods of adoption; a full retrospective approach where three years of financial information are presented in accordance with the new standard, and a modified retrospective approach where the ASU is applied to the most current period presented in the financial statements. We are currently evaluating the impact of adopting the new revenue standard on our consolidated financial statements.
